I agree with the result reached by the majority in this case, but have arrived at my conclusion for reasons different from those expressed in the majority opinion.
The order of February 10, 1939, modifying the decree and fixing the amount of the monthly payments at twenty dollars, made no provision that such payments should in any part be applied to delinquent installments. In the *Page 27 
light of the circumstances of this case, I think both respondent and appellant would be fully justified in assuming that the payments provided for were directed to current support for their daughter. Cf. Phillips v. Phillips, 165 Wn. 616,6 P.2d 61. If appellant intended to enforce payment of these past delinquencies, it was incumbent upon her to assert her rights in that respect within a reasonable time, or else be deemed guilty of laches.
It will be observed that this case arose on an order to show cause why respondent should not be adjudged in contempt of court. This is, of course, an equitable proceeding, subject to equitable defenses and invoking the discretion of the court. The test to be applied in such cases is whether there was a wilful and intentional failure to comply with the court's order. Stuart v.Stuart, 130 Wn. 68, 226 P. 133.
Where the injured wife has long acquiesced in some new, although less favorable, arrangement for alimony or child support, the courts have not been disposed to enforce old delinquencies against the former husband. Wolfe v. Wolfe, 303 Ill. App.? 188, 24 N.E.2d 871; Risko v. Risko, 136 N.J. Eq. 93,  40 A.2d 545; Thompson v. Thompson, 197 App. Div. 288,188 N.Y. Supp. 785; Parker v. Parker, 189 App. Div. 603,179 N Y Supp. 51. As was said in McKee v. McKee, 154 Kan. 340,118 P.2d 544, 137 A.L.R. 880:
"Payment of the lump sum now demanded is quite a different thing from payment of $10 a month. Furthermore, in the light of all the circumstances, it is obvious that appellant's situation as it relates to possible modification of the order has been altered to his detriment by appellee's acquiescence and long silence. The doctrine of laches being equitable in character, all facts and surrounding circumstances are to be considered in determining its applicability. We think it would be clearly inequitable, under the instant facts, to permit any recovery by appellee."
The view of the English ecclesiastical courts was that arrears beyond one year would not be enforced without sufficient cause being shown for the delay. De Blaquiere v. De Blaquiere, 3 Hagg. Eccl. Rep. 322, 162 Eng. Reprint 1173. The sentiment against equitable enforcement of old *Page 28 
arrearages of alimony or support money is carried into numerous American cases. Montgomery v. Offutt, 136 Ky. 157,123 S.W. 676; Franck v. Franck, 107 Ky. 362, 54 S.W. 195; Hollis v.Bryan, 166 Miss. 874, 143 So. 687; Commonwealth ex rel. Morsev. Glasgow, 132 Pa. Super. 226, 200 A. 686; Wright v.Wright, 6 Tex. 29; Ashby v. Ashby, 174 Wis. 549, 183 N.W. 965.
Hence, it seems to me that the trial court properly refused to cite respondent for contempt, but that the decision should be based upon laches, and not upon the statute of limitations. Concededly, the statute would apply if this action were brought as on a judgment. The import of Boudwin v. Boudwin, 159 Wn. 262,292 P. 1017, St. Germain v. St. Germain, 22 Wn.2d 744,  157 P.2d 981, Herzog v. Herzog, 23 Wn.2d 382,161 P.2d 142, and the early case of Harris v. Harris, 71 Wn. 307,128 P. 673, is that accrued installments may be treated as final judgments, affording a basis for the issuance of a writ of garnishment or execution thereon. To this extent the equitable remedy is supplemented. But this does not alter the fact that the obligation to pay such installments is created by an order of court, nor should it deprive the court of its power to enforce payment thereof by the usual coercive remedy of citation for contempt for refusal to obey the order. If that be not true, and if such installments are to be regarded solely as judgments as they accrue, then in no case could there be a proceeding in contempt, not even for failure to pay the very first installment of alimony or support money awarded in an interlocutory order or final decree of divorce. This would be so for the reason that the remedy for collection of a judgment is not by contempt proceedings, but only by execution. See Erickson v. Erickson,8 Wn.2d 255, 111 P.2d 757, 136 A.L.R. 685.
The Boudwin case, supra, which was the first of our cases bearing directly upon the question involved in this case, held that:
"A judgment for alimony payable in installments is, in so far as accrued installments are concerned, such a *Page 29 
judgment as affords a legal basis for the issuance of a writ of garnishment."
That was the particular and only relief sought by the plaintiff wife in that case. However, the court did not hold that such proceeding was the exclusive remedy for the enforcement of payment of past due installments. To the contrary, it held that the remedy was in the alternative, for in the next to the last paragraph of the opinion it is said:
"We conclude that such a decree as was entered in favor of this appellant constitutes, in so far as accrued installments of alimony due thereunder are concerned, a final judgment which may be enforced either by attachment of the person or by theordinary means provided for collection of judgments, and that the trial court erred in entering the order appealed from quashing the writ of garnishment sued out by appellant." (Italics mine.)
The St. Germain case, supra, was likewise one wherein the plaintiff wife endeavored to collect unpaid installments of support money through writs of execution and garnishment, and therefore the six-year statute of limitations was applicable. The language of the opinion (p. 758) went further than was necessary, when it declared, with reference to installments for the support and maintenance of children:
"Six years after they became due, they ceased to have anyforce or effect and would afford no basis for the issuance of a writ of garnishment or general execution, or any otherproceedings to enforce their collection."
I have italicized that portion of the language which I think was unnecessary to the decision of that case, in view of the holding of the Boudwin case, supra.
In the Herzog case, supra, suit was brought by the divorced wife upon a contract made with her former husband, whereby the latter agreed to pay, in installments, the arrears of support money then amounting to one thousand dollars. Upon the authority of the St. Germain case, supra, it was held that the action was barred, regardless of whether the several monthly installments be deemed as accruing by virtue of the original decree of divorce or by virtue of the contract on which suit was brought. In view of the relief *Page 30 
therein sought, it was unnecessary to approve the dictum italicized in the foregoing quotation from the St. Germain
case.
To maintain the traditional remedy of contempt, free from the limitation proposed, does not violate the judicial concept of justice. The equitable defense of laches or estoppel may arise where no statute of limitations would defeat the action. Bartowv. Bartow, 12 Wn.2d 408, 121 P.2d 962; Feek v. Feek,187 Wn. 573, 60 P.2d 686; Matheson v. Hanna-Schoellkopf Co.
(C.C. Pa.), 122 Fed. 836; Hamilton v. Hamilton, 104 Colo. 615,94 P.2d 127; Price v. Price, 80 Colo. 158, 249 P. 648;Wolfe v. Wolfe, 303 Ill. App. 188, 24 N.E.2d 871; Chipmanv. Chipman, 308 Mich. 578, 14 N.W.2d 502; Smith v. Smith,246 Mich. 80, 224 N.W. 337; Paille v. Paille, 91 N.H. 249,17 A.2d 445; Sax v. Sax, 130 Misc. Rep. 696,224 N.Y. Supp. 634; Parker v. Parker, 189 App. Div.. 603, 179 N.Y. Supp. 51. On the other hand, there have been cases where the husband ignored the court's order, and the wife was without fault, in which the defense of laches was denied although the order was many years old. Kimble v. Kimble, 17 Wn. 75, 49 P. 216, acknowledges that principle. McGill v. McGill, 101 Kan. 324, 166 P. 501;Marshall v. Marshall, 164 Md. 107, 163 A. 874; Kaiser v.Kaiser, 213 Mich. 660, 181 N.W. 993; and Warren v. Warren,92 N.J. Eq. 334, 112 A. 729, are examples in point.
It may be conceded that excusable cases of this character are the exception, and that normally the rule to be applied is that the statute of limitations applicable to suits at law applies where the equitable remedy is sought. However, I believe that the court should confine the application of the statute of limitations to garnishments or other proceedings to enforce support orders as judgments, and at the same time preserve the inherent discretionary power of the court to enforce its decrees by contempt proceedings, where in good conscience there is no defense.
For the foregoing reasons, I concur in the result of the majority opinion. *Page 31